Citation Nr: 0024786	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected left and 
right knee disorders. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with status-post right 
ankle fusion, currently rated as 30 percent disabling.  

3.  Entitlement to a compensable rating for residuals of a 
left knee arthroscopy with chondromalacia of the patella.  

4.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative arthritis, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

The issues on appeal involving entitlement to increased 
ratings will be addressed in the REMAND portion of this 
decision.  


FINDING OF FACT

There is no competent medical evidence of record of a 
diagnosis of a left or right hip disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
hip disorder, claimed as secondary to service-connected left 
and right knee disorders, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, service connection 
may be granted for a disorder shown to be proximately due to 
or the result of a service-connected disability.  See 
38 C.F.R. § 3.310 (1999).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder that was either caused or aggravated by a service-
connected disability.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 240, 243 (1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e., medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  In cases of secondary service 
connection, medical evidence is also required to establish a 
nexus or link between the claimed disability and the service-
connected disability.  See Jones v. Brown, 7 Vet. App. 134 
(1994) (claim for secondary service connection for glaucoma 
is not well grounded where the only evidence in  support of 
the claim is the appellant's unsupported lay testimony).  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

In the present case, the veteran asserts that he suffers from 
a bilateral hip disorder secondary to his service-connected 
left and right knee disabilities.  Clinical treatment records 
dating from March 1980 through June 1996 fail to show any 
diagnosed left or right hip disorder.  The veteran had 
undergone a VA rating examination in January 1994 for 
purposes of rating his service-connected knee disabilities, 
and was noted to complain of pain in his right hip.  The 
examiner offered that the veteran's right hip pain was 
secondary to the altered gait caused by his service-connected 
knee disabilities.  However, no hip disability or disorder 
per se was diagnosed.  In addition, the report of a 
disability examination conducted for the U.S. Postal Service 
in February 1997 shows that the veteran complained of 
experiencing bilateral hip pain, but no left or right hip 
disorders were diagnosed at that time.  No other medical 
treatment record or examination report makes reference to any 
complaints of hip pain, and the medical evidence presented 
fails to contain any diagnoses related to the veteran's left 
or right hips.  

The Board has rated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a bilateral hip disorder, claimed 
as secondary to his service-connected left and right knee 
disabilities.  As indicated, the service medical records are 
negative for any such complaints, and the contemporaneous 
clinical records fail to contain any medical opinion 
containing a diagnosis of either a right or left hip 
disability.  

The Board recognizes that, during a January 1994 VA rating 
examination, the examiner observed that the veteran 
complained of right hip pain secondary to an altered gait 
caused by his knee disabilities.  The Board further 
recognizes that during a disability examination conducted on 
behalf of the U.S. Postal Service in February 1997, the 
veteran complained of experiencing bilateral hip pain.  
However, the Board notes that, without a diagnosed or 
identifiable underlying disability, pain does not, in and of 
itself, constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  Here, the record fails to disclose that the 
veteran suffers from any sort of underlying left or right hip 
disorder for which service connection may be granted.  

Moreover, lay statements by the veteran that he currently 
suffers from a bilateral hip disorder that was incurred as a 
result of his service-connected left and right knee 
disabilities do not constitute medical evidence.  As a lay 
person, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in this case is a medical 
opinion, supported by medical evidence and a plausible 
medical rationale, that the veteran currently suffers from a 
bilateral hip disability that was incurred either as a result 
of his service-connected knee disabilities or otherwise as a 
result of his active service.  Absent such an opinion, the 
veteran's claim is not well grounded, and must be denied on 
that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a bilateral hip disorder, claimed as secondary 
to service-connected right and left knee disabilities.  The 
Board has not been made aware of any additional relevant 
evidence which is available, and which could serve to well 
ground the veteran's claim.  In the absence of a well-
grounded claim, VA has no duty to assist the veteran in the 
development of evidence with respect to that claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral hip disorder, claimed as 
secondary to service-connected left and right knee disorders, 
is denied.  


REMAND

Historically, service connection for residuals of a fracture 
of the right tibia and fibula was granted by a September 1977 
rating decision.  By a June 1994 rating decision, a 30 
percent rating was assigned for that disability, and that 
rating also included traumatic arthritis of the ankle.  
Pursuant to an August 1995 rating decision, the portion of 
the veteran's disability with respect to the ankle was 
recharacterized as "status-post right ankle fusion" as 
reflected in the report of a July 1995 rating examination.  
The assigned 30 percent rating remained in effect.  

With respect to the veteran's right knee disability, service 
connection for chondromalacia of the right knee with 
degenerative arthritis was granted by a November 1992 rating 
decision, and a 10 percent disability rating was assigned, 
effective from October 1989.  By a June 1994 rating decision, 
service connection for status-post arthroscopy of the left 
knee with chondromalacia of the patella was granted, and a 
noncompensable rating was assigned, effective from June 1992.  
The indicated ratings are currently in effect.  

In September 1997, the veteran submitted a claim for 
increased ratings, contending in substance, that the severity 
of his left and right knee disabilities and his residuals of 
a fracture of the right tibia and fibula with right ankle 
fusion had increased in severity.  The veteran submitted 
clinical treatment records dating from May 1995 through June 
1996, and a report of a physical examination conducted for 
the U.S. Postal Service in February 1997.  However, it does 
not appear that he was afforded a VA rating examination.  In 
his substantive appeal, the veteran noted that the RO made 
reference to a lack of X-ray findings, and he observed that 
the RO had not afforded him a rating examination to include 
X-rays which would show that his service-connected 
disabilities had increased in severity.  

The Board has considered the foregoing, and finds that 
inasmuch as the veteran claims that his service-connected 
disabilities have increased in severity, and that as he last 
underwent a VA rating examination in July 1995, he should be 
scheduled to undergo a VA rating examination of his left and 
right knees, and also to rate his residuals of a fracture of 
the right tibia and fibula with ankle fusion.  See generally 
Snuffer v. Gober, 10 Vet. App. 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, the Court held that VA 
should have scheduled the appellant for another examination); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where the 
record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination").  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran 
and, after obtaining any necessary 
authorization, should obtain and 
associate with the claims file all 
records of treatment pertaining to his 
service-connected disabilities dated 
since the time of the last request for 
such information.  

2.  The veteran should then be scheduled 
to undergo VA rating examinations, 
including any appropriate specialty 
examinations, to determine the severity 
of his 
service-connected left and right knee 
disabilities and his service-connected 
residuals of a fracture of the right 
tibia and fibula with ankle fusion.  The 
examiners are requested to review the 
relevant rating criteria and to address 
those criteria in their clinical 
findings.  In addition, the examiners 
should determine the extent to which any 
functional limitation due to pain or 
weakness (if any) exists.  All indicated 
studies and tests should be performed.  
The veteran's claims file, including all 
newly associated evidence (if any) should 
be made available to the examiners for 
review in conjunction with the scheduled 
examinations.  The typewritten 
examination reports should include 
complete rationales for all opinions 
expressed.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to increased ratings for 
residuals of a fracture of the right 
tibia and fibula with status-post right 
ankle fusion, residuals of a left knee 
arthroscopy with chondromalacia of the 
patella, and chondromalacia of the right 
knee with degenerative arthritis, on the 
basis of all relevant evidence and taking 
into account all applicable statutes and 
regulations, to include all relevant 
opinions by VA General Counsel.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided a 
supplemental statement of the case and be 
afforded an opportunity to respond prior 
to referring the case back to the Board 
for further review.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



